NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRINA HARRISON,                               No. 20-15493

                Plaintiff-Appellant,            D.C. No. 3:18-cv-07824-WHA

 v.
                                                MEMORANDUM*
WELLS FARGO BANK; NICHOLAS
PACUMIO, Branch Manager,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Patrina Harrison appeals pro se from the district court’s summary judgment

in her action alleging racial discrimination claims under 42 U.S.C. §§ 1981, 1982,

the Equal Credit Opportunity Act (“ECOA”), and the Fair Housing Act (“FHA”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Harrison’s request for oral
argument, set forth in the opening brief, is denied.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Lindsey v. SLT

L.A., LLC, 447 F.3d 1138, 1144 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment because Harrison

failed to raise a genuine dispute of material fact as to whether she was qualified for

the loan she sought from defendant Wells Fargo or whether Wells Fargo’s reason

for denying her loan application was pretextual. See 15 U.S.C. § 1691(a)(1)

(providing that under ECOA it is unlawful “for any creditor to discriminate against

any applicant, with respect to any aspect of a credit transaction . . . on the basis of

race, color . . . .”); Sanghvi v. City of Claremont, 328 F.3d 532, 536 n.3 (9th Cir.

2003) (noting that burden-shifting framework under McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973), is applicable to FHA and § 1981 claims); Phiffer v.

Proud Parrot Motor Hotel, Inc., 648 F.2d 548, 551 (9th Cir. 1980) (plaintiff

asserting a § 1981 claim must prove she is qualified for the loan sought).

      AFFIRMED.




                                           2                                     20-15493